J-A17024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 S.L. & M.L.                                :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                      Appellants            :
                                            :
                                            :
                v.                          :
                                            :
                                            :
 D.L.                                       :   No. 289 WDA 2018

                   Appeal from the Order January 30, 2018
   In the Court of Common Pleas of Mercer County Civil Division at No(s):
                                 2017-1280


BEFORE: OTT, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGEMENT ORDER BY KUNSELMAN, J.:                        FILED JULY 25, 2018

        Appellants, S.L. & M.L., initially appealed the trial court's dismissal of

their petition to involuntarily terminate the parental rights of the Appellee,

D.L., (birth mother) on the basis that Appellants lacked in loco parentis

standing to file such a petition. Without reaching the merits, a previous panel

of this Court remanded with instruction for the trial court to appoint the child

both a guardian ad litem and legal counsel pursuant to 23 Pa.C.S.A. § 2313(a).

See In re J.R.L., 1630 WDA 2017 (Pa. Super. May 25, 2018) (unpublished

memorandum).

        Before we issued that decision, however, Appellants filed a second

termination petition.     The trial court similarly denied this petition, and

Appellants appealed. See 287 WDA 2018; J-A17023-18. Meanwhile, Appellee

sought to vacate the Appellants' sole custody award, which Appellants

obtained on an emergency, interim basis and without an evidentiary hearing.
J-A17024-18



The trial court granted Appellee’s request, relying on its previous finding that

the Appellants did not stand in loco parentis for termination purposes. The

Appellants appealed the vacation of the interim custody award as well.

      We listed these cases for consecutive arguments.            At argument,

Appellee’s counsel    acknowledged that Appellants’ are entitled to an

evidentiary hearing on standing pursuant to 23 Pa.C.S.A. § 5324(2)

(“Standing for any form of physical custody or legal custody”).

      We also remand this case for the trial court to conduct an evidentiary

hearing to determine whether Appellants stand in loco parentis under 23

Pa.C.S.A. § 5324(2) to seek a form of custody. The trial court shall apply the

appropriate standard for determining standing under this custody statute. At

argument, counsel informed this Court that the trial court had made the

appropriate appointments for the child in accordance with the previous panel’s

decision.   The child's guardian ad litem and legal counsel shall enter their

appearances and participate in this hearing as well.

      Case remanded with instructions. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2018

                                     -2-